Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/30/2022 have been fully considered but they are not persuasive. Regarding claims 1, 9, and 16, Applicant argues (pgs. 19-20 of the Remarks) that Klappert fails to teach “applying, by the processing system, pattern recognition to audio and images of a first segment of the first content to determine information about the audio and the images being presented to the first audience and to the second audience” and “determining, by the processing system, a content context of the first segment of the first content presented by the first media processor to the first audience, wherein the information about the audio and the images being presented is related to the content context of the first segment of the first content.” Examiner respectfully disagrees. Klappert teaches (¶0033) the media guidance application may use a content recognition module (e.g., pattern recognition) to identify a particular emotion corresponding to an emotion display and/or whether or not an emotional display is occurring; (¶0033) for each frame of the video, the media application may use a content recognition module or algorithm to determine whether or not a participant is having an emotional display and/or an emotion that corresponds to the emotional display in each frame, the media guidance application's content recognition module may associate certain biometric measurements to certain emotional displays, for example, displays of crying may be associated with the emotion of sadness; (¶0034) the content recognition module or algorithm may also include speech (i.e., audio) recognition techniques; (¶0025) participants in a media asset includes actors; (¶0026, ¶0102, ¶0010) non-participants refer to viewers/consumers of media asset. 
The Applicant has indicated that they will consider filing a terminal disclaimer if the double patenting rejection remains when all other rejections have been overcome, and thus, the Examiner maintains the rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10542315 in view of Terrazas (US 20140189720). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another. For example, note the following relationship between the instant application claim 1 and patented claims 1 and 9 (examiner note: similarities to the patented claims have been underlined.) 

Instant 16733399 (generic)
Patent 10542315 (species/sub-genus)
Claim 1: A method, comprising: transmitting, by a processing system including a processor, a first content to a first media processor viewable by a first audience at a location and a second content to a second media processor viewable by a second audience at the location, wherein the second audience is different from the first audience; 

applying, by the processing system, pattern recognition to audio and images of a first segment of the first content to determine information about the audio and the images being presented to the first audience and to the second audience

determining, by the processing system, a content context of the first segment of the first content presented by the first media processor to the first audience, wherein the information about the audio and the images being presented is related to the content context of the first segment of the first content; 

determining, by the processing system, an expected audience reaction of the first audience according to the content context of the first segment; 



obtaining, by the processing system, sensor data from a sensor device in proximity to the first audience, the sensor data indicative of a sensed audience reaction of the first audience to the first segment of the first content; 



comparing, by the processing system, the sensed audience reaction of the first audience to the expected audience reaction of the first audience to determine a level of interest of the first audience in the first segment; 

determining that the level of interest of the first audience is above a predetermined threshold; 









responsive to the determining that the level of interest of the first audience is above the predetermined threshold, increasing, by the processing system, a resolution of a second segment of the first content being presented by the first media processor, wherein the increasing the resolution of the second segment results in a first adjusted bandwidth; and responsive to the determining that the level of interest of the first audience is above the predetermined threshold, replacing, by the processing system, the second content being presented by the second media processor to the second audience with third content presented by the second media processor to the second audience, wherein the replacing comprises decreasing a resolution of the third content relative to an original resolution of the second content, wherein the decreasing the resolution of the third content results in a second adjusted bandwidth, where a change to the first adjusted bandwidth is offset by a change to the second adjusted bandwidth to maintain substantially constant bandwidth usage for the location.
Claim 1:  A method, comprising: transmitting, by a system including a processor, a first content at a first bandwidth to a first media processor and a second content at a second bandwidth to a second media processor, wherein a first total bandwidth comprises the first bandwidth and the second bandwidth; 


Claim 9: applying image pattern recognition and speech pattern recognition to the first segment.




Claim 1 cont: determining, by the system, a content context of a first segment of the first content being presented at a first display to an audience; 





determining, by the system, an expected audience reaction according to the content context of the first segment, wherein the expected audience reaction comprises an expected volume and an expected audio reaction context; 

obtaining, by the system, sensor data captured from a sensor device in proximity to the audience, the sensor data indicative of a sensed audience reaction to the first segment of the first content, wherein the sensed audience reaction comprises a sensed volume and a sensed audio reaction context; 

comparing, by the system, the sensed volume and the sensed audio reaction context with the expected volume and the expected audio reaction context to determine a level of interest in the first segment; 

determining, by the system, that the level of interest is above a threshold; 

identifying, by the system, a first genre of the first segment of the first content; determining, by the system, a target advertisement according to the level of interest and the first genre of the first segment, wherein the target advertisement is associated with the first genre; 

and adjusting, by the system, a second segment of the first content according to a determination that the level of interest is above the threshold to generate an adjusted second segment displayable at the first display, and wherein the adjusting of the second segment of the first content comprises increasing a resolution of the second segment being presented by the first media processor at the first display in conjunction with a replacement of the second content being presented by the second media processor at a second display with third content at another resolution that is decreased relative to an original resolution of the second content, wherein a third genre of the third content is different from a second genre of the second content, wherein the adjusting of the second segment of the first content comprises presenting the target advertisement, wherein the increasing of the resolution of the second segment of the first content results in an adjusted first bandwidth, wherein the decreasing of the other resolution of the second content results in an adjusted second bandwidth, wherein a second total bandwidth comprises the first adjusted bandwidth and the second adjusted bandwidth, wherein the increasing of the resolution of the second segment of the first content resulting in the adjusted first bandwidth is offset by the decreasing of the other resolution of the second content resulting in the adjusted second bandwidth to maintain the first total bandwidth and the second total bandwidth equal


Using a similar analysis as above claims 2-20 of the instant application can be found to recite similar subject matter to claims 2-20 of patent 10542315. Thus 2-20 of the instant application are respectively anticipated by claims 2-20 of patent 10542315.
Regarding claim 1 of the instant application, it corresponds to that of claim 1 of patent 10542315 except that the pending application in the claims contains the additional limitations that the second media processor is “viewable by a second audience at the location, wherein the second audience is different from the first audience” and that the second media processor presents content “to the second audience.” However, Terrazas teaches (¶0017) detections of interactions with secondary media device(s) and/or presence of secondary media device(s) to measure attentiveness of the audience member(s) with respect to the primary media device. An example measure of attentiveness for an audience member provided by examples disclosed herein is referred to herein as an engagement level. In some examples disclosed herein, individual engagement levels of separate audience members (who may be physically located at a same specific exposure environment and/or at multiple different exposure environments) are combined, aggregated, statistically adjusted, and/or extrapolated to formulate a collective engagement level for an audience at one or more physical locations. In some examples, a person specific engagement level for each audience member with respect to particular media is calculated in real time (e.g., virtually simultaneously with) as the primary media device presents the particular media. Therefore, it would have been obvious to a person a having ordinary skill in the art before the effective filing date of the invention to modify the system of patent 10469885 to determine attentiveness for multiple audience members using multiple devices in an environment as taught by Terrazas for the benefit of distributing the available bandwidth to the devices that users are actively viewing.Therefore, instant application 16733399 and Patent 10542315 are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 14, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20160134904, hereinafter Xu) in view of Terrazas (US 20140189720), Klappert et al.(US 20160182955, hereinafter Klappert), and  Zhang et al. (US 20100211966, hereinafter Zhang)
Regarding claim 1, “A method, comprising: transmitting, by a processing system including a processor, a first content to a first media processor viewable by a first audience at a location and a second content to a second media processor” Xu teaches (¶0086 and ¶0122) a server (i.e., a processing system including a processor) provides video to a plurality of user devices 31, 32, 33; (¶0129 and ¶0131) user device(s) have a controller/processor.
As to “responsive to the determining that the level of interest of the first audience…., increasing, by the processing system, a resolution of a second segment of the first content being presented by the first media processor, wherein the increasing the resolution of the second segment results in a first adjusted bandwidth” Xu teaches (¶0100) that a server has finite bandwidth to serve all users and adapts/transforms a video program and related information if the available bandwidth; (see Fig. 4B) a loop of determining which user device has a user view (i.e., a user’s attention/level of interest see ¶0062), increasing the allocated amount to the user device having the user view and reducing the allocated bandwidth amount to the user device not having the user view; (¶0116-¶0117) increasing/reducing bandwidth is via changing qualities/resolution of the content transmitted.
As to “and responsive to the determining that the level of interest of the first audience…, replacing, by the processing system, the second content being presented by the second media processor… with third content presented by the second media processor…, wherein the replacing comprises decreasing a resolution of the third content relative to an original resolution of the second content, wherein the decreasing the resolution of the third content results in a second adjusted bandwidth” Xu teaches (¶0105 and ¶0103) that the proxy server obtains view change information of the user and adjust qualities of the video program and the related information accordingly, and that improving the quality/resolution of the devices having the user view (i.e., attention) results in the worsening quality/resolution of the content transmitted to the other user device that does not have the user view (i.e., attention); (¶0062) a device has the user view when the processor determines that the user is viewing or looking at the device
As to “where a change to the first adjusted bandwidth is offset by a change to the second adjusted bandwidth” Xu teaches (¶0011) the amount of bandwidth does not exceed the available bandwidth; (¶0018, ¶0101-¶0102) the available bandwidth B is equal to B1+B2, server adjusts quality so that related information at B2 satisfies B-B1, thus available bandwidth B before (first bandwidth) and after (second bandwidth) changing remains constant/is the same/equal, simple algebra shows that the B=B1+B2, B2=B-B1, and B1=B-B2
Xu alone does not teach that the second media processor is “viewable by a second audience at the location, wherein the second audience is different from the first audience” and that the second media processor presents content “to the second audience.” However, Terrazas teaches (¶0017) detections of interactions with secondary media device(s) and/or presence of secondary media device(s) to measure attentiveness of the audience member(s) with respect to the primary media device. An example measure of attentiveness for an audience member provided by examples disclosed herein is referred to herein as an engagement level. In some examples disclosed herein, individual engagement levels of separate audience members (who may be physically located at a same specific exposure environment and/or at multiple different exposure environments) are combined, aggregated, statistically adjusted, and/or extrapolated to formulate a collective engagement level for an audience at one or more physical locations. In some examples, a person specific engagement level for each audience member with respect to particular media is calculated in real time (e.g., virtually simultaneously with) as the primary media device presents the particular media. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system that allocates bandwidth according to which device the user is viewing/interested in as taught by Xu to determine attentiveness for multiple audience members using multiple devices in an environment as taught by Terrazas for the benefit of distributing the available bandwidth to the devices that users are actively viewing.
Xu and Terrazas do not teach “applying, by the processing system, pattern recognition to audio and images of a first segment of the first content to determine information about the audio and the images being presented to the first audience and to the second audience” and “determining, by the processing system, a content context of the first segment of the first content presented by the first media processor to the first audience, wherein the information about the audio and the images being presented is related to the content context of the first segment of the first content”  However, Klappert teaches (¶0033) the media guidance application may use a content recognition module (e.g., pattern recognition) to identify a particular emotion corresponding to an emotion display and/or whether or not an emotional display is occurring; (¶0033) for each frame of the video, the media application may use a content recognition module or algorithm to determine whether or not a participant is having an emotional display and/or an emotion that corresponds to the emotional display in each frame, the media guidance application's content recognition module may associate certain biometric measurements to certain emotional displays, for example, displays of crying may be associated with the emotion of sadness; (¶0034) the content recognition module or algorithm may also include speech (i.e., audio) recognition techniques; (¶0025) participants in a media asset includes actors; (¶0026, ¶0102, ¶0010) non-participants refer to viewers/consumers of media asset. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system that allocates bandwidth according to users view/interest as taught by Xu and Terrazas with the emotion determination as taught by Klappert for the benefit of recommending assets with genuine emotional displays/allow users to consume media assets the user is likely to find more interesting (¶0003.)
Xu, Terrazas, and Klappert do not teach “determining, by the processing system, an expected audience reaction of the first audience according to the content context of the first segment” Zhang teaches (¶0001, and ¶0040-¶0041) an apparatus for judging audience quality indicating with what degree of interest a viewer/audience views content; (¶0048) calculating an expected emotion value corresponding to a detected reference point, a reference point is a place or interval in video content where there is video editing that has psychological or emotional influence on a viewer, an expected emotion value is a parameter indicating an emotion expected to occur in a viewer at each reference point based on the contents of the above video editing when the viewer views video content; (¶0191) emotion occurs when a user is viewing content is considered a reaction.
As to “obtaining, by the processing system, sensor data from a sensor device in proximity to the first audience, the sensor data indicative of a sensed audience reaction of the first audience to the first segment of the first content” Zhang teaches (¶0043, ¶0070-¶0072) acquiring emotional information from the audience using biometric sensors; (¶0073) sensors are used to determine if a person is speaking quietly/loudly (implies sensed volume).
As to “comparing, by the processing system, the sensed audience reaction of the first audience to the expected audience reaction of the first audience to determine a level of interest of the first audience in the first segment” and “determining that the level of interest of the first audience is above a predetermined threshold.” Zhang teaches (¶0050) comparing emotion information with expected emotion value information, and judging with what degree of interest a viewer viewed the content; (¶0127) determining that the difference between expected emotion value and measured emotion value is above/below a threshold. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system that allocates bandwidth according to users  view/interest as taught by Xu, Terrazas, and Klappert with the expected emotion determination as taught by Zhang for the benefit of more accurately determining how interested a user is in the content without imposing any particular burden on the user (¶0009.)

Regarding claim 5, “The method of claim 1, further comprising applying, by the processing system, speech pattern recognition to the first segment of the first content.” Klappart teaches (¶0033) content recognition is used to determine emotions, and object/pattern recognition and (¶0034) speech recognition module to recognize audio in media. 

Regarding claim 6, “The method of claim 1, wherein the pattern recognition is applied to a live event that is being presented as the first content.” Klappart further teaches (¶0024-¶0025 and ¶0028) content is a live performance/live event.

Regarding claim 7, “The method of claim 1, wherein the determining the content context of the first segment of the first content presented by the first media processor to the first audience comprises determining, by the processing system, the content context of the first segment based on metadata associated with the first content.” Zhang teaches (¶0229) reference points and the expected emotion value information is added as metadata.

Regarding claim 8, “The method of claim 7, further comprising: accessing, by the processing system, metadata that describes the content context of the first segment of the first content; and determining, by the processing system, the expected audience reaction of the first audience according to the metadata.” Zhang teaches (¶0229) reference points and the expected emotion value information is added as metadata.

Regarding claim 9, “A network server, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, comprising” Xu teaches (¶0086 and ¶0122) a server (i.e., a processing system including a processor) provides video to a plurality of user devices 31, 32, 33; (¶0021) server is computer implemented.
 As to “transmitting a first content at a first bandwidth to a first media processor viewable by a first audience at a location and a second content at a second bandwidth to a second media processor…, wherein the first bandwidth and the second bandwidth form a first total bandwidth” Xu teaches (¶0100) that a server has finite bandwidth to serve all users and adapts/transforms a video program and related information if the available bandwidth; (see Fig. 4B) a loop of determining which user device has a user view (i.e., a user’s attention/level of interest see ¶0062); (¶0011) the amount of bandwidth does not exceed the available bandwidth; (¶0018, ¶0101-¶0102) the available bandwidth B is equal to B1+B2, server adjusts quality so that related information at B2 satisfies B-B1, thus available bandwidth B before (first bandwidth) and after (second bandwidth) changing remains constant/is the same/equal, simple algebra shows that the B=B1+B2, B2=B-B1, and B1=B-B2
As to “and adjusting a second segment of the first content according to a determination that the level of interest of the first audience …to generate an adjusted second segment of the first content, wherein adjusting the second segment of the first content comprises increasing a resolution of the second segment being presented by the first media processor to the first audience in conjunction with a replacement of the second content being presented by the second media processor… with third content presented at a third resolution… that is decreased relative to an original resolution of the second content, wherein the increasing of the resolution of the second segment of the first content results in an adjusted first bandwidth, and decreasing of the third resolution of the second content results in an adjusted second bandwidth” Xu teaches (¶0100) that a server has finite bandwidth to serve all users and adapts/transforms a video program and related information if the available bandwidth; (see Fig. 4B) a loop of determining which user device has a user view (i.e., a user’s attention/level of interest see ¶0062), increasing the allocated amount to the user device having the user view and reducing the allocated bandwidth amount to the user device not having the user view; (¶0116-¶0117) increasing/reducing bandwidth is via changing qualities/resolution of the content transmitted.
As to “wherein a second total bandwidth comprises the first adjusted bandwidth and the second adjusted bandwidth, and wherein the increasing of the resolution of the second segment of the first content resulting in the adjusted first bandwidth is offset by the decreasing of the third resolution of the second content resulting in the adjusted second bandwidth.” Xu teaches (¶0011) the amount of bandwidth does not exceed the available bandwidth; (¶0018, ¶0101-¶0102) the available bandwidth B is equal to B1+B2, server adjusts quality so that related information at B2 satisfies B-B1, thus available bandwidth B before (first bandwidth) and after (second bandwidth) changing remains constant/is the same/equal, simple algebra shows that the B=B1+B2, B2=B-B1, and B1=B-B2.
Xu alone does not teach that the second media processor is “viewable by a second audience at the location, wherein the second audience is different from the first audience” or that the second media processor presents content “to the second audience.” However, Terrazas teaches (¶0017) detections of interactions with secondary media device(s) and/or presence of secondary media device(s) to measure attentiveness of the audience member(s) with respect to the primary media device. An example measure of attentiveness for an audience member provided by examples disclosed herein is referred to herein as an engagement level. In some examples disclosed herein, individual engagement levels of separate audience members (who may be physically located at a same specific exposure environment and/or at multiple different exposure environments) are combined, aggregated, statistically adjusted, and/or extrapolated to formulate a collective engagement level for an audience at one or more physical locations. In some examples, a person specific engagement level for each audience member with respect to particular media is calculated in real time (e.g., virtually simultaneously with) as the primary media device presents the particular media. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system that allocates bandwidth according to which device the user is viewing/interested in as taught by Xu to determine attentiveness for multiple audience members using multiple devices in an environment as taught by Terrazas for the benefit of distributing the available bandwidth to the devices that users are actively viewing.
Xu and Terrazas do not teach “applying pattern recognition to audio and images of a first segment of the first content to determine information about the audio and the images being presented to the first audience and to the second audience” and “determining a content context of the first segment of the first content presented by the first media processor to the first audience, wherein the information about the audio and the images being presented is related to the content context of the first segment of the first content”  However, Klappert teaches (¶0033) the media guidance application may use a content recognition module (e.g., pattern recognition) to identify a particular emotion corresponding to an emotion display and/or whether or not an emotional display is occurring; (¶0033) for each frame of the video, the media application may use a content recognition module or algorithm to determine whether or not a participant is having an emotional display and/or an emotion that corresponds to the emotional display in each frame, the media guidance application's content recognition module may associate certain biometric measurements to certain emotional displays, for example, displays of crying may be associated with the emotion of sadness; (¶0034) the content recognition module or algorithm may also include speech (i.e., audio) recognition techniques; (¶0025) participants in a media asset includes actors; (¶0026, ¶0102, ¶0010) non-participants refer to viewers/consumers of media asset. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system that allocates bandwidth according to users view/interest as taught by Xu and Terrazas with the emotion determination as taught by Klappert for the benefit of recommending assets with genuine emotional displays/allow users to consume media assets the user is likely to find more interesting (¶0003.)
Xu, Terrazas, and Klappert do not teach “determining, by the processing system, an expected audience reaction of the first audience according to the content context of the first segment” Zhang teaches (¶0001, and ¶0040-¶0041) an apparatus for judging audience quality indicating with what degree of interest a viewer/audience views content; (¶0048) calculating an expected emotion value corresponding to a detected reference point, a reference point is a place or interval in video content where there is video editing that has psychological or emotional influence on a viewer, an expected emotion value is a parameter indicating an emotion expected to occur in a viewer at each reference point based on the contents of the above video editing when the viewer views video content; (¶0191) emotion occurs when a user is viewing content is considered a reaction.
As to “determining an expected audience reaction context of the first audience according to the content context of the first segment” Zhang teaches (¶0048) calculating an expected emotion value corresponding to a detected reference point; (¶0191) emotion occurs when a user is viewing content is considered a reaction.
 As to “receiving sensor data captured from a sensor device in proximity to the first audience; determining a sensed audience reaction context of the first audience to the first segment of the first content based on the sensor data” Zhang teaches (¶0043, ¶0070-¶0072) acquiring emotional information from the audience using biometric sensors; (¶0073) sensors are used to determine if a person is speaking quietly/loudly (implies sensed volume).
As to “comparing the sensed audience reaction context of the first audience with the expected audience reaction context of the first audience to determine a level of interest of the first audience in the first segment” and “determining that the level of interest of the first audience is above a threshold” Zhang teaches (¶0050) comparing emotion information with expected emotion value information, and judging with what degree of interest a viewer viewed the content; (¶0127) determining that the difference between expected emotion value and measured emotion value is above/below a threshold. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system that allocates bandwidth according to users view/interest as taught by Xu, Terrazas, and Klappert with expected emotion determination as taught by Zhang for the benefit of more accurately determining how interested a user is in the content without imposing any particular burden on the user (¶0009.)

Regarding claim 14, its rejection is similar to claim 5.

Regarding claim 16, its rejection is similar to claim 9. 

Regarding claim 18, “The non-transitory machine-readable storage medium of claim 16 wherein the operations further comprise: providing a notice to the second media processor that causes the second media processor to decrease another resolution of the second content being presented by the second media processor on a second display.” Xu teaches (see Fig. 4B) a loop of determining which user device has a user view (i.e., a user’s attention/level of interest see ¶0062), increasing the allocated amount to the user device having the user view and reducing the allocated bandwidth amount to the user device not having the user view; (¶0131) control functions/executing software code to facilitate embodiments.

Claims 2-4, 10-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Terrazas, Klappert, and Zhang in view of Rosenburg (US 20070214471.)
Regarding claim 2, Xu, Terrazas, Klappert, and Zhang do not teach “The method of claim 1, wherein the sensor device comprises an audio recorder of the first media processor presenting the first content, wherein the method further comprises: applying, by the processing system, speech recognition to the sensor data to identify words spoken by the first audience; and determining, by the processing system, the sensed audience reaction of the first audience according to the words spoken by the first audience.” However, Rosenburg teaches (¶0015-¶0016) emotional response include audience sounds such as laughing/cheering (i.e. an audio reaction) and intensity value (i.e. volume); (¶0068) emotional response data from a plurality of participants is compared to historical emotional response data to determine if the performance elicited the expected/desired emotional audience response; (¶0072 and ¶0073) additional response data, using sound analysis of microphone signals using voice recognition software; (¶0052, ¶0073, and ¶0076) determine the audiences’ response, such as yes/no (considered a sensed audio reaction). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Xu, Terrazas, Klappert, and Zhang that determines the expected emotional value to take into account the volume related to the emotion as taught by Rosenburg in order to more accurately determine a user’s interest in the media and the intensity related to the emotion/useful for letting content creators understand the impact of their content.

Regarding claim 3, Xu, Terrazas, Klappert, and Zhang do not teach “The method of claim 1, wherein obtaining sensor data from the sensor device in proximity to the first audience comprises, obtaining, by the processing system, a sensed volume of the sensed audience reaction of the first audience to the first segment of the first content, and wherein determining the sensed audience reaction of the first audience comprises determining, by the processing system, the sensed audience reaction of the first audience according to the sensed volume.” However, Rosenburg teaches (¶0015-¶0016) emotional response include audience sounds such as laughing/cheering (i.e. an audio reaction) and intensity value (i.e. volume); (¶0068) emotional response data from a plurality of participants is compared to historical emotional response data to determine if the performance elicited the expected/desired emotional audience response; (¶0072 and ¶0073) additional response data, using sound analysis of microphone signals using voice recognition software; (¶0052, ¶0073, and ¶0076) determine the audiences’ response, such as yes/no (considered a sensed audio reaction). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Xu, Terrazas, Klappert, and Zhang that determines the expected emotional value to take into account the volume related to the emotion as taught by Rosenburg in order to more accurately determine a user’s interest in the media and the intensity related to the emotion/useful for letting content creators understand the impact of their content.

Regarding claim 4, “The method of claim 3, wherein comparing the sensed audience reaction of the first audience to the expected audience reaction of the first audience to determine a level of interest of the first audience in the first segment comprises comparing, by the processing system, the sensed volume with an expected volume of the expected audience reaction of the first audience.” Rosenburg teaches (¶0068) emotional response data from a plurality of participants is compared to historical emotional response data to determine if the performance elicited the expected/desired emotional audience response

Regarding claim 10, its rejection is similar to claim 2.

Regarding claim 11, its rejection is similar to claim 2.

Regarding claim 12, its rejection is similar to claim 4.

Regarding claim 13, its rejection is similar to claims 3 and 4.

Regarding claim 19, its rejection is similar to claims 2 and 4.

Regarding claim 20, The non-transitory machine-readable storage medium of claim 19 wherein the operations further comprise: comparing the sensed audio reaction context of the first audience with an expected audio reaction context of the first audience to determine the level of interest of the first audience in the first segment.” Zhang teaches (¶0043, ¶0070-¶0072) acquiring emotional information from the audience using biometric sensors; (¶0073) sensors are used to determine if a person is speaking quietly/loudly (implies sensed volume); comparing emotion information with expected emotion value information, and judging with what degree of interest a viewer viewed the content; (¶0127) determining that the difference between expected emotion value and measured emotion value is above/below a threshold.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Terrazas, Klappert, and Zhang in view of Rivera et al. (US 20130232515, hereinafter Rivera.)
Regarding claim 15, “The network server of claim 9, wherein the operations further comprise: identifying a first genre of the first segment of the first content” Zhang teaches (¶0081 and ¶0082) content has attribute information includes genre information.
Xu, Terrazas, Klappert, and Zhang do not teach “determining a target advertisement according to the level of interest of the first audience and the first genre of the first segment, wherein the target advertisement is associated with the first genre; and wherein the adjusting of the second segment of the first content comprises presenting the target advertisement.” However, Rivera teaches (¶0051 and ¶0056) estimating the level of engagement of a person with respect to content being presented to the person, and using the level of engagement to present an advertisement and update a recommendation system; (¶0057) when a user is highly engaged with a car scene (i.e., a type/genre of scene) selecting and providing an automobile advertisement form a plurality of advertisements. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Xu, Terrazas, Klappert, and Zhang that determines the emotions associated with content/interest in content, to select and provide an advertisement according to a user’s level of engagement as taught by Rivera in order maintain the user engaged with content by allowing ad campaigns to reach consumers who are interested in the information, thus resulting in a more effective ad campaign.

Regarding claim 17, its rejection is similar to claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holmdahl et al. (US 20120324493) – (Fig. 2 and Fig. 3) generating an emotional response profile for the viewer and their attention level (e.g., Scene 1 user is bored and distracted vs Scene X user is happy and interested.)
Lehtiniemi et al. (US 20140366049) – (¶0004) generating a timeline of a collected emotional response of a user relative to an event; (¶0005) predetermined criterion may include at least one of a heart rate above a predefined threshold, a facial expression of at least one predefined type (e.g., happy, angry, surprised, disgusted, sad, fearful, etc.), a vocalization of at least one predetermined utterance, or a facial flush of a predefined hue. Each of the at least one predetermined criterion may be user adjustable. The event may include a media file and the edited event may include a media file including only portions of the event where the emotional response was above a threshold

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Frank Johnson/Examiner, Art Unit 2425                       

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425